DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2020 is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an O-ring provided between at least one of the connection structure of the second container and a wall of the first container and the second container and the cap” as claimed in claim 11,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 37 CFR 1.71(a)-(c):
(a)	The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same. 

(b)	The specification must set forth the precise invention for which a patent is solicited, in such manner as to distinguish it from other inventions and from what is old.  It must describe completely a specific embodiment of the process, machine, manufacture, composition of matter or improvement invented, and must explain the mode of operation or principle whenever applicable.  The best mode contemplated by the inventor of carrying out his invention must be set forth.

(c)	In the case of an improvement, the specification must particularly point out the part or parts of the process, machine, manufacture, or composition of matter to which the improvement relates, and the description should be confined to the specific improvement and to such parts as necessarily cooperate with it or as may be necessary to a complete understanding or description of it.

The specification is objected to under 37 CFR 1.71, because failing to provide an adequate written description of the invention.  The specification fails to provide “an O-ring provided between the second container and the cap” as claimed in claim 11.  In applicant’s specification paragraph 51, which is the only place in the specification discloses an O-ring.  However, applicant only discloses that “an O-ring could be provided between the distal end 15a and the second sidewall portion 53” and does not disclose an O-ring provided between the second container and the cap.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9, 12-13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Vanden Dries et al (6,289,906, herein Vanden).
As to claim 1, Vanden discloses a portable dispensing apparatus (Figure 2), the portable dispensing apparatus comprising: a first container (16) including a first container interior compartment (16 holding contact lens case) that opens to a first end (Figure 6 shows the first container 16 with top opening at first upper end) of the first container; a second container (14) that detachably connects, via a connection structure (52 and 42) disposed at a first end (bottom ) of the second container (14), to the first end of the first container (as shown in Figure 3), the second container (14) including a second container interior compartment with a second container opening at a second end (upper end  as shown in Figure 4) of the second container that is opposite the first end of the second container; and a cap structure (18) that detachably connects to the second end of the second container to seal the second container opening (Figure 4).  
As to claim 2, Vanden further discloses the cap independently detaches from the second container while the second container remains connected to the first container, and wherein the second container independently detaches from the first container while the cap remains connected to the second container (Figure 6 shows the first container removed from the first container and Figure 4 shows that the cap and the second end of the container being connected via project which the cab can also be removed without interference the first container).
As to claim 9, Vanden further discloses the cap structure comprises: a cap (18) that attaches to the second end of the second container (via projection 79); and a cover (88) that attaches to the cap and that seals the second container opening.  

    PNG
    media_image1.png
    328
    433
    media_image1.png
    Greyscale

As to claim 12-13, Vanden further discloses the connection structure comprises: a flexible component (22); a first sidewall portion (52) connected to the flexible component (22); a second sidewall portion (42)  connected to the first sidewall portion; and a third sidewall portion (58 or 60) connected to the second sidewall portion, wherein the first end (56) of the first container interior compartment includes a contact surface that contacts the third sidewall portion when the first container and the second container are connected (Figure 3 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Delgado (8,517,171) in view of Vanden Dries et al (6,289,906, herein Vanden).
As to claim 1, Delgado discloses a portable dispensing apparatus (100), the portable dispensing apparatus comprising: a first container (110) including a first container interior compartment (115) that opens to a first end (top end) of the first container; a second container (120) that detachably connects, via a connection structure (150) disposed at a first end of the second container, to the second end of the first container (Figure 5), the second container including a second container interior compartment (125) with a second container opening (180) at a second end of the second container that is opposite the first end of the second container; and a cap structure (160) that detachably connects to the second end of the second container to seal the second container opening (Figure 5).  However, Delgado does not disclose that the connection structure is disposed at a first end of the second container to the first end of the first container.  Nevertheless, Vanden discloses a portable dispensing apparatus (Figure 2), the portable dispensing apparatus comprising: a first container (16) including a first container interior compartment (16 holding contact lens case) that opens to a first end (Figure 6 shows the first container 16 with top opening at first upper end) of the first container; a second container (14) that detachably connects, via a connection structure (52 and 42) disposed at a first end (bottom ) of the second container (14), to the first end of the first container (as shown in Figure 3), the second container (14) including a second container interior compartment with a second container opening at a second end (upper end  as shown in Figure 4) of the second container that is opposite the first end of the second container; and a cap structure (18) that detachably connects to the second end of the second container to seal the second container opening (Figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first container of Delgado with single opening facing the second container portion with the connection structure between the opening and the first end of the second container as taught by Vanden in order to produce a unitary piece structure without the need of the hinge top cap which increases the manufacturing cost of making the first container.  
As to claim 2, Delgado as modified further discloses the cap independently detaches from the second container while the second container remains connected to the first container, and wherein the second container independently detaches from the first container while the cap remains connected to the second container (Figure 5 shows the first container removed from the first container and the cap and the second end of the container being connected via project which the cab can also be removed without interference the first container).
As to claim 10, Delgado as modified further discloses a second end of the first container includes an attachment (310) with an opening for at least one of a carabiner mechanism and a keyring.  
Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Delgado (8,517,171) in view of Vanden Dries et al (6,289,906, herein Vanden), further in view of Marona et al (3,366,284).
As to claims 3-8, Delgado as modified does not disclose the second container further includes a pressure-receiving surfaces configured to activate, via an applied pressure, to dispense a content of the second container interior compartment through the second container opening, the pressure-receiving surface includes: an inner wall that is flexible in a direction inward of the second container; and an outer wall formed on an outer side of the inner wall and that is flexible in a direction inward of the second container, the inner wall is activated by the applied pressure to the outer wall and an inner side of the outer wall contacting an outer side of the inner wall and pushing the inner wall in the direction inward of the second container, indentations are formed by the inner wall and have a maximum depth in a region of a middle of the second container, the inner wall and the outer wall are formed into 180-degree opposite sides of the second container, a gripping indentation is formed by a combination of the pressure-receiving surface on the second container.  Nevertheless, Marona discloses a dispensing container (5) with a pressure-receiving surfaces (17) configured to activate, via an applied pressure, to dispense a content of the second container interior compartment through the second container opening (Column 3, lines 70-75 and column 4, lines 1-5), the pressure-receiving surface includes an inner wall that is flexible in a direction inward of the second container; and an outer wall formed on an outer side of the inner wall and that is flexible in a direction inward of the second container, the inner wall is activated by the applied pressure to the outer wall and an inner side of the outer wall contacting an outer side of the inner wall and pushing the inner wall in the direction inward of the second container (Figure 7-8) , indentations (17) are formed by the inner wall and have a maximum depth in a region of a middle of the second container (as shown in Figures 7-8, the indent 17 is located at the middle of the container), the inner wall and the outer wall are formed into 180-degree opposite sides of the second container, a gripping indentation (17) is formed by a combination of the pressure-receiving surface on the second container.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second container of Delgado as modified with flexible sidewall having indentation as pressure point as taught by Marona in order to provide finger gripping surface  and serving as a pressure point which the squeezing forces would cause the dispensing the contents from the container (Column 3, lines 70-75 and column 4, lines 5).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vanden Dries et al (6,289,906, herein Vanden) in view of Ellis (5,401,200).
As to claim 11, Vanden does not disclose an O-ring provided between at least one of the connection structure of the second container and a wall of the first container; and the second container and the cap.  Nevertheless, Ellis discloses a multiple compartment container adapted to secure to each other, the connection further comprises O-ring (56, column 5, lines 21-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the connection structure of the second container and a wall of the first container of Vanden with O-ring at the connection as taught by Ellis in order to provide a sealing effect at the connection portion between the two container portion.
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vanden Dries et al (6,289,906, herein Vanden) further in view of Jack et al (11,089,921).
As to claim 14, Vanden further discloses the third sidewall portion extends from the first end of the second container towards the second container interior compartment (Figure 3 of Vanden above), but  does not specifically discloses that the third sidewall portion is curved.  Nevertheless, Jack discloses a modular dispenser system with second container (150) connect to the first container portion (120), the second container further comprises a connection structure comprises a curved sidewall (connection between sidewall 156 and sidewall 162, which is curved) and extends from the first end of the second container interior compartment (Figure 1D).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the third sidewall of Vanden with curved wall as taught by Jack to provide a finger/nail insertion area in order to assist the separation of the first and second container.  Furthermore, a curved surface reduce the scraping of the finger when touching the sidewall.  
As to claim 15, Vanden as modified further discloses the third sidewall portion constrains a distal end of the first end of the first container (Vanden as shown in Figure 3).
As to claim 16, Vanden as modified by Jack further discloses the second sidewall portion protrudes further inward from the third sidewall portion towards the second container interior compartment and has a parabolic shape with an apex facing towards a distal end of the first end of the first container (Figure 1D of Vander with parabolic shape with apex facing towards an end of the second container (160)).  
As to claim 17, Vanden as modified further discloses the first sidewall portion extends from the second sidewall portion in a parabolic shape opposite to the shape of the second sidewall portion such that an apex of the first sidewall portion is pointed outward away from the second container interior compartment (Figure 3 of Vanden).
As to claim 18, Vanden as modified further discloses a diameter at the apex of the first sidewall portion is greater than a diameter of the first container interior compartment of the first container (as shown in Figure 3 of Vanden, the diameter of the apex of the first sidewall 52 is greater than a diameter 48 of the first interior compartment of the first container).  
As to claim 19, Vanden as modified further discloses the flexible component has a spring- like property that allows the first sidewall portion to expand or contract diametrically to fit into the first container (since the material of the second container is made of thermoplastic material, the thin wall bottom inherently to be flexible and the separation of the first and second container would inherently making the bottom portion with spring like property to allows the first sidewall portion to expand or contract diametrically to fit into the first container).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vanden Dries et al (6,289,906, herein Vanden) in view of Wightman (2013/0200072).
As to claim 20, Vanden further discloses the first and second container comprises thermoplastic material.  However, Vanden does not specifically disclose the first and second container comprises thermoplastic material.  Wightman discloses a dispensing container with the cap, the body and the lid of the container are all being made with various material, one of the material being is thermoplastic elastomer (TPE, [0026]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container material of Vanden with thermoplastic elastomer material as taught by Wightman in order to provide cost -effective manufacturing cost and the flexibility of the thermoplastic elastomer assist the dispensing of the article in the second container while provide better gripping of the container.

Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736